Citation Nr: 1639069	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-27 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability.

2.  Entitlement to service connection for a low back disability. 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the RO denied the Veteran's claim for service connection for a low back disability.   

Following the August 2008 rating decision, the Veteran submitted additional medical evidence within the one year appeal period.  In June 2009, the RO readjudicated the claim and the Veteran timely appealed the June 2009 rating decision.  

The Board notes that in unappealed March 1998 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a low back disability.  In the August 2008 rating decision on appeal, it is unclear whether the RO reopened the previously denied claim of entitlement to service connection for a low back disability.  Nevertheless, the question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding a decision favorable to the Veteran that may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim).  As such, the Board will first consider whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a low back disability before reaching any merits determination. 

In September 2010, the Veteran testified at a hearing before a Decision Review Officer.  In July 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings have been associated with the claims file.  

In September 2016, the Veteran submitted additional evidence directly to the Board; he also submitted a written waiver of local consideration of the evidence at that time.  This waiver is contained in the claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2015).

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 1998 rating decision, the RO denied entitlement to service connection for a low back disability.  The Veteran did not appeal that decision, and new and material evidence was not received within one year after it was issued.

2.  Evidence received more than one year since the March 1998 rating decision relates to an unestablished fact that raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The March 1998 rating decision that denied entitlement to service connection for a low back disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Given the favorable action taken herein as to the claim of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a low back disability, no discussion of the VCAA requirements are required.  


II.  New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order to reopen a previous and final disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is not available to corroborate it.  Id; see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009) & Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007). 

In a March 1998 rating decision, the RO denied the Veteran's original claim of service connection for a low back disability for lack of a nexus between the Veteran's current low back disability and his military service.  He did not appeal that decision, nor was new and material evidence associated with the record within one year of its issuance.  

Accordingly, the March 1998 rating decision is final.  See 38 U.S.C.A. § 7105(c); Bond, 659 F.3d at 1362; 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The relevant evidence of record at the time of the March 1998 rating decision consisted of service treatment records (STRs) and private treatment records dated from 1973 through 1997.  Specifically, STRs reveal the Veteran's complaints of low back pain and treatment thereof after he lifted cases of ammunition.  See STR dated January 1970.  The examining physician diagnosed a lumbar strain.  The Veteran's June 1971 service separation examination report showed a normal clinical evaluation of the spine.  Post service, private treatment records show that the Veteran complained of low back in 1990; the physician assessed myositis of the back.  The Veteran was seen, again, in 1993 for low back pain, related to a work injury, in which the Veteran was carrying pipes and fell through a hole, catching himself on his knees.  

In the August 2008 rating decision, the RO denied the Veteran's claim of service connection for a low back disability for lack of a nexus between the Veteran's current low back disability and his military service.  

In September 2008, the Veteran submitted additional new private treatment records. 

In the June 2009 rating decision, the RO readjudicated the Veteran's clam for service connection for a low back disability and continued and confirmed its August 2008 denial.

The Board notes that the August 2008 rating decision did not become final because the claim was readjudicated in July 2009 after new and material evidence was received within the one year appeal period.  See 38 C.F.R. § 3.156 (b).  

Since the March 1998 RO denial, the following evidence has been added to the record: VA and private treatment records, May 1996 workers compensation hearing transcript, September 2010 DRO hearing transcript, June 2011 VA spine examination report, Veteran's statements, and July 2016 Board hearing transcript.  Notably, the September 2010 and July 2016 hearing testimony include assertions of a continuity of symptomatology beginning in service and since that had not previously been considered.

The Veteran is presumed credible in his reports for the limited purpose of reopening the claim.  Justus, 3 Vet. App. at 513.  The new reports about a continuity of symptomatology relate to an unestablished fact necessary to substantiate the claim, and raise a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. at 117.  Accordingly, the Board finds that the evidence received since August 2008 are new and material evidence, and the claim of service connection for a low back disability must be reopened.  Id.; 38 C.F.R. § 3.156.


ORDER

The application to reopen a claim of service connection for a low back disability is granted.


REMAND

Here, the Veteran claims that his low back disability is related to his military service.  Specifically, he asserts that during his military service, he injured his back while lifting ammo cases and has had back pain in and since service.  Moreover, the Veteran has related his back disability to his repeated impacts from his in-service parachute jumps.  See Board hearing transcript dated July 2016. 

Indeed, a January 1970 STR shows that the Veteran complained of back pain after he lifted ammo cases.  Furthermore, his DD-214 Form reflects that he was a recipient of the Parachute Badge.  His June 1971 service separation examination revealed normal clinical evaluation of the spine.  

Post service, treatment records indicate that as early as April 1990, the Veteran complained of neck pain that radiated to his low back.  Importantly, his treating physician noted that the Veteran "had a lot of trouble with [his] back for a long time."  Private treatment records show that in 1993, the Veteran sought treatment for his low back pain that was related to a work injury, in which he was carrying pipes and fell through a hole, catching himself on his knees.  In the May 1996 workers compensation hearing transcript, the workers compensation committee found that the Veteran did sustain an injury in July 1993 that incurred during the course of his employment.  The workers' compensation committee compensated the Veteran during the time he was unable to work due to his injury, but he was denied compensation thereafter.  

The Veteran was afforded a VA spine examination in June 2011.  The VA examiner diagnosed degenerative disc disease of the lumbar spine, old L2 compression fracture, and residual of osteoporosis.  The VA examiner opined that the Veteran's back disability is not related to his military service.   The VA examiner acknowledged that in January 1970, the Veteran was treated for his back during service; however, the examiner stated that the January 1970 "episode was a self-limited event that resolved on its own and without apparent residual effect.  This is shown by the lack of record of any further request for treatment or complaints of lower back pain in any documentation until 1993." 

Significantly, the VA examiner's negative nexus opinion relied on the absence of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  Furthermore, the VA examiner failed to consider the Veteran's repeated impacts from in-service parachute jumps and the 1990 treatment record indicating that the Veteran had back trouble for a long time.   
As such, the Board finds that a remand is necessary to obtain a VA addendum medical opinion.  

Moreover, a review of the evidence reveals that the Veteran was awarded Social Security Administration (SSA) benefits for his low back disability.  See, e.g., private treatment record dated July 2003.  

During the July 2016 Board hearing, the Veteran asserted that in May 1996, he was denied workers compensation due to a pre-existing back injury occurring prior to his 1993 work related back injury.  Although the claims file includes a May 1996 workers compensation hearing transcript, the Veteran suggested that there are outstanding workers compensation records, to include the final decision. 

As such, the Veteran's SSA and additional Workers' Compensation records have not been associated with the claims file.  Accordingly, the Board finds that upon remand the Veteran's SSA and workers' compensation records should be obtained.  38 C.F.R. § 3.159(c)(2) (2014); see Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).
Accordingly, the claim is REMANDED for the following action:

1.  Obtain the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received since September 2012.  All such available documents should be associated with the claims file.

2.  Contact the Social Security Administration and obtain a copy of that agency's decision concerning the Veteran's claim for supplemental security income and/or disability benefits, including any records relied upon to make the decision.

Any efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  Following any necessary information and authorization from the Veteran, request workers compensation records regarding his post service injury (in which the Veteran was carrying pipes and fell through a hole, catching himself on his knees) in 1993.   All records obtained or any responses received must be associated with the claims file. 

Any efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

4.  Then, the claims folder should be referred back to the VA physician who provided the June 2011 VA opinion, if available.  (If the physician is not available, an opinion should be requested from a different physician).  The VA physician should offer an addendum medical opinion based on a thorough review of the evidence of record.  A copy of this remand must be made available to the physician for review in connection with the requested opinion.  

The physician should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a low back disability had its onset during military service or is otherwise related to service, to include as due to the conceded in-service parachute jumps or lifting ammunition cases.  

In rendering the above opinion, the physician must comment on the April 1990 treatment record, in which the treating physician stated that the Veteran "had a lot of trouble with [his] back for a long time" and diagnosed myositis of the back.   

The physician should also address the Veteran's lay testimony regarding his low back symptomatology since service, and should presume that these statements are credible.

The physician must provide a rationale for the opinion given.  The physician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  


5.  Thereafter, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


Department of Veterans Affairs


